COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

 Cause number:                     01-18-00170-CV
 Style:                            Terry Neff and Iron Workers Mid-South Pension Fund v. Nicholas F. Brady, David J. Butters,
                                   William E. Macaulay, Robert B. Millard, Robert K Moses, Jr., Robert A. Rayne, Bernard J.
                                   Duroc-Danner and Bruce M. Martin, and Weatherford International LTD., a Swiss
                                   corporation
 Date motion filed:                June 22, 2018
 Type of motion:                   Unopposed Motion for Leave to File Amended Appellants’ Brief
 Party filing motion:              Appellants

Is appeal accelerated?      Yes

 If motion to extend time:
          Original due date:
          Number of previous extensions granted:                         Current Due date:
          Date Requested:

Ordered that motion is:

           Granted
                   If document is to be filed, document due:
                    Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                  Denied
                  Dismissed (e.g., want of jurisdiction, moot)
                  Other: _____________________________________
              Appellants’ unopposed motion for leave to file an amended appellants’ brief is granted. The Clerk of this Court
              received and filed appellant’s amended brief on June 22, 2018. Appellees’ brief remains due on July 11, 2018.




Judge’s signature: /s/ Terry Jennings
                   


Date: June 28, 2018